 



Exhibit 10.1
RESTRICTED STOCK AWARD AGREEMENT
     This Restricted Stock Award Agreement (“Agreement”), dated as of January 1,
2008 (the “Effective Date”) between VERAMARK TECHNOLOGIES, INC., a Delaware
corporation (the “Company”), and Anthony C. Mazzullo (“Employee”).
WITNESSETH:
     WHEREAS, the Employee has entered into an Employment Agreement with the
Company dated December 17, 2007 pursuant to which the Employee was elected, as
of the Effective Date, President and Chief Executive Officer of the Company
(“Employment Agreement”); and
     WHEREAS, the Company has adopted the Veramark Technologies, Inc. 1998
Long-Term Incentive Plan, as the same may be amended or restated (the “Plan”), a
copy of which has been delivered to the Employee; and
     WHEREAS, pursuant to the Employment Agreement, the Company is obligated to
award Two Hundred Thousand (200,000) restricted shares of the Company’s Common
Stock; and
     WHEREAS, capitalized terms used but not defined in this Agreement shall
have the meanings set forth in the Plan;
     NOW, THEREFORE, the parties, intending to be legally bound, agree as
follows:
     1. GRANT OF RESTRICTED STOCK
     Subject to the terms and provisions of the Plan and subject further to the
terms and conditions set forth in this Agreement, the Compensation Committee of
the Board of Directors (the “Committee”) hereby awards to the Employee, as of
the Effective Date, Two Hundred Thousand (200,000) shares (the “Restricted
Shares”) of the Company’s Common Stock (the “Common Stock”).
     2. TERMS OF AWARD
          (A) The Company shall direct that a stock certificate or certificates
representing shares of Restricted Stock be registered in the name of and issued
to the Employee. Such certificate or certificates shall be held in the custody
of the Company or its designee until such shares no longer are considered
Restricted Stock.
          (B) On or before the issuance of the stock certificate or certificates
representing the Restricted Stock, the Employee shall deliver to the Company
stock powers endorsed in blank relating to the Restricted Stock, in a form
provided by the Company. Employee irrevocably appoints the Company and each of
its officers, employees and agents as his true and lawful attorneys with power
(i) to sign in Employee’s name and on Employee’s

 



--------------------------------------------------------------------------------



 



behalf stock certificates and stock powers covering the Restricted Stock and
such other documents and instruments as the Committee deems necessary or
desirable to carry out the terms of this Agreement, and (ii) to take such other
action as the Committee deems necessary or desirable to effectuate the terms of
this Agreement. This power, being coupled with an interest, is irrevocable as to
any shares of Common Stock so long as they remain Restricted Stock and shall be
automatically revoked as to any shares of Common Stock that become Vested Stock.
Employee agrees to execute such other stock powers and documents as may be
reasonably requested from time to time by the Committee to effectuate the terms
of this Agreement.
          (C) Each certificate of the Restricted Stock shall bear the following
legend (the “Legend”):
“The ownership and transferability of this certificate and the shares of stock
represented hereby are subject to the terms and conditions of an agreement
entered into between the registered owner and Veramark Technologies, Inc., a
copy of which is on file in the executive offices of Veramark Technologies,
Inc.”
          In addition, the stock certificate or certificates for the Restricted
Stock shall be subject to such stop-transfer orders and other restrictions as
the Committee many deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange or
securities association upon which the Common Stock is then listed, and any
applicable federal or state securities law.
          (D) The Employee shall have all rights and privileges of a stockholder
as to the Restricted Stock, including the right to vote and receive cash
dividends when declared by the Company, except that the Employee shall not have
the right to sell, pledge, assign, transfer, or otherwise encumber or dispose of
the Restricted Stock. Any attempt to dispose of shares of Restricted Stock or
any interest in such shares in a manner contrary to the restrictions set forth
in this Agreement shall be void and of no effect.
          (E) All shares of Common Stock distributed as a dividend or as the
result of any stock split or other changes in the Common Stock, if any, with
respect to shares of Restricted Stock shall be delivered to and held by the
Company and subject to the same restrictions as the shares of Restricted Stock
in respect of which the dividend or distribution was made.
          (F) Upon the Restricted Stock becoming Vested Stock, as hereinafter
defined, including, but not limited to, the payment by the Employee of all
applicable withholding taxes, all restrictions shall be removed from the
certificates representing the Restricted Stock and the Company shall deliver or
cause to be delivered to the Employee a certificate or certificates for the
applicable shares of Vested Stock which shall not bear the Legend and shall
issue a certificate in the name of the Employee for the remaining shares of
Restricted Stock, to be issued and held in accordance with subsections 2(A) and
2(B) and to be otherwise subject to subsections 2(C), 2(D) and 2(E).

-2-



--------------------------------------------------------------------------------



 



          (G) All unvested shares of Restricted Stock shall be forfeited and the
certificates representing such shares returned to the Company and all rights of
the Employee with respect to such shares shall terminate in their entirety in
the event the Employee’s employment is terminated for any reason, except in the
event of Employee’s employment with the Company is terminated by the Company for
any reason not specified under Sections 5(a) through 5(c) of the Employment
Agreement. In the event Employee’s employment is terminated by the Company for
any reason not specified under Sections 5(a) through 5(c) of the Employment
Agreement, all unvested shares of Restricted Stock shall become Vested Shares on
the effective date of such termination.
     3. VESTING
          (A) The Restricted Stock will be earned over a three year period
commencing the Effective Date based on targeted financial and individual
performance objectives established annually by the Committee on or before
March 31 of each year, as follows:

                                        Number of Shares of     Number of Shares
of                 Restricted Stock     Restricted Stock           Total Number
of     That May Vest If     That May Vest If           Shares of     Financial  
  Personal           Restricted Stock     Performance Targets     Performance
Targets     Calendar Year     That May Vest     Are Met     Are Met    
2008
    66,667     53,333     13,334    
2009
    66,667     53,333     13,334    
2010
    66,666     53,333     13,333    

          (B) Once earned the shares of Restricted Stock shall be deemed Vested
Stock.
          (C) Annually the Committee shall establish (1) financial targets based
on net revenue and operating income for each calendar year (each a “Financial
Performance Target” and collectively, the ”Financial Performance Targets”);
(2) individual performance targets or objectives (collectively, the “Personal
Performance Targets”); and (3) minimum threshold objectives that must be
achieved for each Financial Performance Target in an applicable year
(collectively, the Threshold Performance”).
          (D) If the Threshold Performance is not achieved with respect to any
year, the Employee shall be ineligible to earn any shares of Restricted Stock
for such year.
          (E) If the Threshold Performance is achieved with respect to any year,
the Employee shall be eligible to earn shares as follows:
                (1) With respect to Financial Performance Targets:
                     (a) If at least one of the Financial Performance Targets is
met with respect to any year, the maximum number of shares of Restricted Stock
shall be deemed earned for that year.

-3-



--------------------------------------------------------------------------------



 



                     (b) If at least eighty-five percent (85%) of one of the
Financial Performance Targets is achieved with respect to any year, the actual
number of shares (excluding any fractional shares) of Restricted Stock that
shall be deemed earned for that year shall equal the maximum number of shares of
Restricted Stock that the Employee could have earned reduced by that percentage
that the Financial Performance Target fell short. If both Financial Performance
Targets exceed at least eighty-five percent (85%) of its applicable target, the
Financial Performance Target which is closer to one hundred percent (100%) shall
be used to calculate the number of shares of Restricted Stock that shall be
issued. By way of example, if the higher Financial Performance Target achieved
equaled eighty-eight percent (88%) of the applicable Financial Performance
Target, the number of shares of Restricted Stock that shall be deemed earned for
that year shall equal 46,933 (53,333 x .88 = 46,933).
                (2) With respect to Personal Performance Targets:
                     (a) If all of the Personal Performance Targets are achieved
in any year, the maximum number of shares of Restricted Stock shall be deemed
earned.
                     (b) If less than all of the Personal Performance Targets
are achieved in any year, the Employee shall not have earned any of the shares
of Restricted Stock attributable to Personal Performance Targets for such year.
                (3) If in any year under this Agreement, Employee shall have not
earned the maximum number of shares of Restricted Stock with respect to the
Financial Performance Targets and/or the Personal Performance Targets for such
year, any shares not earned shall be added to the maximum number of shares of
Restricted Stock that can be earned in the subsequent year with respect to such
category. In any such event, the actual number of shares of Restricted Stock
that the Employee may earn with respect to the Financial Performance Targets
and/or the Personal Performance Targets in such subsequent year shall be revised
to include the number of shares of Restricted Stock not earned in the previous
year.
                (4) Any unvested shares of Restricted Stock not earned during
the term of this Agreement shall forfeited. Upon forfeiture the certificates
representing such shares shall be returned to the Company and the rights with
respect to such shares shall terminate in their entirety.
          (F) The Committee shall meet no later than fifteen (15) days after
issuance of the audited financial report for the prior calendar year. Any shares
of Restricted Stock that become Vested Stock for any year shall be promptly
delivered to the Employee.
          (G) The Committee will have full authority and discretion to interpret
the provisions of this Agreement, and any decision or determination it shall
make will be final.

-4-



--------------------------------------------------------------------------------



 



     4. WITHHOLDING
          (A) The Committee shall determine the amount of any withholding or
other tax required by law to be withheld or paid by the Company with respect to
any income recognized by the Employee with respect to the Restricted Stock.
          (B) The Employee shall be required to meet any applicable tax
withholding obligation in accordance with the provisions of the Plan.
     5. REPRESENTATIONS OF THE EMPLOYEE
     The Employee hereby represents to the Company that the Employee has read
and fully understands the provisions of this Agreement and the Plan, and the
Employee acknowledges that the Employee is relying solely on his or her own
advisors with respect to the tax consequences of this award. Employee further
represents that he (i) understands that the Restricted Stock has not been
registered under the Securities Act of 1933, as amended; (ii) has had a chance
to ask such questions and obtain such information about the Company as he, or
his advisors, deemed necessary in order to evaluate an investment in the
Company; (iii) is acquiring the shares of Restricted Stock for his own account
for investment and not in contemplation of the distribution thereof.
     6. NOTICES
     All notices or communications under this Agreement shall be in writing,
addressed as follows:
          To the Company:

Veramark Technologies, Inc.
3750 Monroe Avenue
Pittsford, New York 14534

Attention: Chairman of the Compensation Committee
          To the Employee:

*
*
Any such notice or communication shall be (a) delivered by hand (with written
confirmation of receipt) or sent by a nationally recognized overnight delivery
service (receipt requested) or (b) be sent certified or registered mail, return
receipt requested, postage prepaid, addressed as above (or to such other address
as such party may designate in writing from time to time), and the actual date
of receipt shall determine the time at which notice was given.
* Indicates expurgated information.

-5-



--------------------------------------------------------------------------------



 



     7. ASSIGNMENT; BINDING AGREEMENT
     This Agreement shall be binding upon and inure to the benefit of the heirs
and representatives of the Employee and the assigns and successors of the
Company, but neither this Agreement nor any rights hereunder shall be assignable
or otherwise subject to hypothecation by the Employee.
     8. ENTIRE AGREEMENT; AMENDMENT
     This Agreement represents the entire agreement of the parties with respect
to the subject matter hereof, except that the provisions of the Plan are
incorporated in this Agreement in their entirety. In the event of any conflict
between the provisions of this Agreement and the Plan, the provisions of the
Plan shall control. This Agreement may be amended by the Committee without the
consent of the Employee except in the case of an amendment adverse to the
Employee, in which case the Employee’s consent shall be required.
     9. GOVERNING LAW
     This Agreement and its validity, interpretation, performance and
enforcement shall be governed by the laws of the State of New York other than
the conflict of laws provisions of such laws.
     10. SEVERABILITY
     Whenever possible, each provision in this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement shall be held to be prohibited by or invalid under
applicable law, then (a) such provision as originally written to the fullest
extent permitted by law and (b) all other provisions of this Agreement shall
remain in full force and effect.
     11. NO RIGHT TO CONTINUED EMPLOYMENT OR PARTICIPATION; EFFECT ON OTHER
PLANS
     This Agreement shall not confer upon the Employee any right with respect to
continued employment by the Company nor shall it interfere in any way with the
right of the Company to terminate the Employee’s employment at any time pursuant
to the provisions of the Employment Agreement. Payments received by the Employee
pursuant to this Agreement shall not be included in the determination of
benefits under any pension, group insurance or other benefit plan of the Company
in which the Employee may be enrolled or for which the Employee may become
eligible, except as may be provided under the terms of such plans or determined
by the Board.

-6-



--------------------------------------------------------------------------------



 



     12. NO STRICT CONSTRUCTION
     No rule of strict construction shall be implied against the Company, the
Committee or any other person in the interpretation of any of the terms of the
Plan, this Agreement or any rule or procedure established by the Committee.
     13. FURTHER ASSURANCES
     The Employee agrees, upon demand of the Company or the Committee, to do all
acts and execute, deliver and perform all additional documents, instruments and
agreements (including, without limitation, stock powers with respect to shares
of Common Stock issued as a dividend or distribution on Restricted Stock) which
may be reasonably required by the Company or the Committee, as the case may be,
to implement the provisions and purposes of this Agreement and the Plan.
     IN WITNESS WHEREOF, the parties have duly executed this Agreement, this
20th day of March 2008.
VERAMARK TECHNOLOGIES, INC.

                  By:   /s/ Charles A. Constantino         Name:   Charles A.
Constantino        Title:   Chair, Compensation Committee     

EMPLOYEE:

                  /s/ Anthony C. Mazzullo       Anthony C. Mazzullo           

-7-